The opinion of the court was delivered by
O’Connor, J.:
This is an appeal from an order denying relief in a K. S. A. 60-1507 proceeding wherein petitioner, after pleading guilty to the offense of murder in the first degree, was sentenced to life imprisonment.
The district court granted a full evidentiary hearing and, with respect to the two grounds raised, found in substance: (1) at the time the plea of guilty was entered and accepted there was nothing to suggest to the court or counsel that appointment of a commission under K. S. A. 62-1531 was necessary to determine petitioner’s sanity, and (2) counsel was not derelict in his duties in failing to request the appointment of a commission, and petitioner was accorded diligent and adequate representation by counsel in accordance with due process of law.
Disposition of this case is controlled by what was said in Van Dusen v. State, 197 Kan. 718, 421 P. 2d 197; State v. Childs, 198 Kan. 4, 422 P. 2d 898; and State v. Brown, 204 Kan. 430, 464 P. 2d 161. The district court’s findings are supported by substantial competent evidence, and the judgment is affirmed.